—Judgment, Su*38preme Court, Bronx County (Joseph Fisch, J.), rendered June 26, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
Defendant’s conviction was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. The weight of the evidence supporting the jury’s determination that defendant was guilty of possession of a pistol with intent to use it unlawfully against another was not undermined by defendant’s acquittal of the murder and manslaughter charges (see, People v Tucker, 55 NY2d 1, 7). Moreover, the evidence established possession of the pistol with unlawful intent immediately prior to the shooting, in that defendant armed himself just before his confrontation with the deceased (see, People v Russell, 227 AD2d 232, lv denied 88 NY2d 969), and defendant’s defense of justification was not applicable to the possession count (People v Pons, 68 NY2d 264).
We perceive no abuse of discretion in sentencing and find that the sentence was not based on any improper criteria. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ.